Title: From George Washington to Samuel Holden Parsons, 8 January 1782
From: Washington, George
To: Parsons, Samuel Holden


                  
                     Dear Sir
                     Philada 8th January 1782.
                  
                  I received your favr of the 27th ulto which with its inclosure I have put into the hands of the Secretary at War to be acted upon.
                  I thank you for your kind congratulations upon our late success to the southward, which as you observe, if properly improved, must be attended with most important advantages—I would wish you and every other Gentleman of influence to exert yourselves with the Legislature in obtaining a full compliance with the requisitions for Men and Money—Without that we are wasting ourselves in a lingering ineffectual War—I wish you better health and am Dear Sir Yr most obt servt.
                  
               